Case:19-90132-jtg Doc #:1-3 Filed: 06/18/19 Page 1 of 2

Fill in this information to identify your case:

Debtor 1 DANIELLE P. WROBEL

 

 

 

  

 

First Nama Midde Name 5
Debtor 2 Oo
(Spouse, if filing) First Name Middle Name Last Name =
United States Bankruptcy Court for the: WESTERN DISTRICT OF MICHIGAN =
Case number cal Check if this is an
(If known) ote 2 amenged filing
Official Form 108 rem N

Statement of Intention for Individuals Filing Under Chapter 7 tans

If you are an individual filing under chapter 7, you must fill out this form if:

| creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired,

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

 

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors C) Surrender the property. QC) No
name: | C) Retain the property and redeem it. OC Yes
a of O Retain the property and enter into a
securing debt: Reaffirmation Agreement.

(C) Retain the property and [explain]:

 

 

 

Creditors O) surrender the property. C1 No
- C) Retain the property and redeem it. QO) Yes
a of C) Retain the property and enter intoa
securing debt: Reaffirmation Agreement.
(2 Retain the property and [explain]:
Grete C) Surrender the property. QC) No
| CJ Retain the property and redeem it. CO Yes
cio of (2) Retain the property and enter into a
securing debt: Reaffirmation Agreement.
C) Retain the property and [explain]:
Croiios s () Surrender the property. OINo
C) Retain the property and redeem it. QC) Yes
oe as OC) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:
Case:19-90132-jtg Doc #:1-3 Filed: 06/18/19 Page 2 of 2

Debtor 1 DANIELLE P. WROBEL Case number (if known),

First Name Midde Name Last Name

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?

Lessor's name: MARQUETTE HOUSING COMMISSION QO) No
ay

Description of leased RENT a8

property:

Lessor’s name: PROGRESSIVE LEASING Gd No
Oy

Description of leased FURNITURE 8

property:

Lessor's name: ONo

Description of leased QO) Yes

property:

Lessor’s name: OI No
C Yes

Description of leased

property:

Lessor's name: QO) No
QO) Yes

Description of leased

property:

Lessor's name: Ono
CQ) Yes

Description of leased

property:

Lessor’s name: 0) No
C) Yes

Description of leased

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

X Dont Vo Lire! 0 x

Signature of Debtor 1 Signature of Debtor 2

 

Date Date
MM/ DO / YYYY MM/ DD/ YYYY
